Citation Nr: 1648485	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative changes, cervical spine.

2.  Entitlement to service connection for mechanical low back pain.

3.  Entitlement to service connection for right knee disability, to include arthritis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for joint arthritis, other than right knee, cervical spine, and low back.

7.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to May 18, 2015.

8.  Entitlement to an evaluation in excess of 70 percent for PTSD, since May 18, 2015.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU rating), prior to May 18, 2015.

10.  Basic eligibility to Dependents' Educational Assistance (DEA), prior to May 18, 2015.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1994, including service in South West Asia from September 1990 through March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the Board remanded this matter for additional evidentiary development.

In July 2016, VA's Appeals Management Center issued a rating decision which granted an increased initial evaluation of 70 percent for the Veteran's PTSD, effective May 18, 2015; granted entitlement to a TDIU rating, effective May 18, 2015; and granted basic eligibility to Dependents' Educational Assistance, effective May 18, 2015.  In August 2016, the Veteran noted his disagreement with the effective dates assigned to each of these awards.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for degenerative changes of the cervical spine, mechanical low back pain, right knee disability, asthma, hypertension, and joint arthritis, other than the right knee, cervical spine, and low back.  The Veteran is also seeking an increased initial evaluation for his service-connected PTSD, and earlier effective dates for his TDIU rating and for his eligibility for DEA benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board's January 2016 remand instructed the AOJ to contact the Veteran's reserve service unit and his National Guard unit and obtain records as to his dates of reserve and National Guard service, including all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

In a February 2016 Report of General Information, the Veteran stated that he was in the National Guard and the United States Army Reserves from 2006 to 2013.  He also reported having received care at Fort Dix, New Jersey.

In response to an AOJ request, the Adjutant General of Mississippi in June 2016 noted that the Veteran belonged to a unit outside of the State of Mississippi, and that no medical records could be located.  Included with this response were records indicating that the Veteran was discharged from the Army National Guard and assigned to the United States Army Reserves Control Group in St. Louis, Missouri, in August 2008.

No subsequent attempts to locate these additional records appear to have been made.  Thus, not all periods of ACDUTRA and INACDUTRA have been verified as directed in the Board's January 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the AOJ must obtain a complete copy of all of the Veteran's service personnel and service treatment records, which would verify the Veteran's periods of ACDUTRA and INACDTURA service following his active duty service.  38 C.F.R. § 3.159(c)(2).  

In addition, the Board's January 2016 remand instructed the AOJ to request hospital or in-patient records from certain United States Army hospitals.  It does not appear that this development was undertaken.  As outlined below, on remand the AOJ should make requests for hospital records, or, if authorization from the Veteran is necessary, request authorization from the Veteran to obtain the records.  

In July 2016, the AOJ issued a rating decision which granted basic eligibility to DEA benefits, effective to May 18, 2015.  In August 2016, the Veteran filed a notice of disagreement which contested the effective date of this award.  The AOJ has not yet provided the Veteran with a statement of the case (SOC) in response to this notice of disagreement.  Therefore, the issue must be remanded for the AOJ to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's DEA benefits claim is inextricably intertwined with the other claims currently on appeal, as the adjudication of this claim may be affected by the other claims currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  




Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his attorney must be provided a statement of the case on the issue of basic eligibility to Dependents' Educational Assistance (DEA), prior to May 18, 2015, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Contact the Veteran requesting information detailing his service, including ACDUTRA and INACDUTRA periods, in the United States Army Reserves and the United States National Guard following his period of active duty service ending in October 1994.  The Veteran should be asked to list his dates of service and unit assignments for both the National Guard and the United States Army Reserves.  

3.  Contact the USAR Control Group, St. Louis, Missouri and all other appropriate sources, to obtain the Veteran's complete service personnel file and service treatment records in order to identify his various periods of military service (ACDUTRA, INACDUTRA) since October 1994.  If additional records are not received, service dates should be verified through pay records.  

4.  Request hospital records from the appropriate source(s) regarding the Veteran's reported treatment at United States Army hospitals in Germany; Fort Benning, Georgia; Fort Hood, Texas; Fort Carson, Colorado; Fort Polk, Louisiana; and Fort Dix, New Jersey.  It is noted that some of this care was performed while the Veteran was a dependent, as opposed to when he was on active duty.  If authorization for these records is necessary, such should be requested from the Veteran.  All attempts to obtain the above records should be clearly documented in the claims file and the Veteran should be notified accordingly of any unavailable records.  

5.  If any of the records requested in item 3 or 4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remaining on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for
 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





